    Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 1 of 20 PageID 229




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


TED BROUGHTON,

                 Plaintiff,

v.                                                                 Case No. 2:20-cv-41-NPM

PAYROLL MADE EASY, INC.,

                 Defendant.


                                             ORDER
         Plaintiff Ted Broughton brought this action pursuant to a disclosure and

authorization provision of the Fair Credit Reporting Act (“FCRA”)1 on behalf of

himself and putative class members. (Doc. 1). Broughton claims Defendant Payroll

Made Easy, Inc. d/b/a Continuum HR (“Continuum”) unlawfully obtained and used

consumer reports for employment purposes for all of its employees and job


1
    15 U.S.C. § 1618b(b)(2)(A)(i)-(ii) provides:
      (A) In general
           Except as provided in subparagraph (B), a person may not procure a consumer report, or
           cause a consumer report to be procured, for employment purposes with respect to any
           consumer, unless—
                 (i) a clear and conspicuous disclosure has been made in writing to the consumer
                      at any time before the report is procured or caused to be procured, in a
                      document that consists solely of the disclosure, that a consumer report may
                      be obtained for employment purposes; and
                 (ii) the consumer has authorized in writing (which authorization may be made on
                      the document referred to in clause (i)) the procurement of the report by that
                      person.
    Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 2 of 20 PageID 230




applicants. (Doc. 1, ¶ 1). Broughton contends Continuum violated the FCRA by: (1)

procuring consumer reports for employment purposes without providing lawful

disclosures in advance; or (2) obtaining consumer reports for employment purposes

without obtaining lawful authorization. (Doc. 1, ¶¶ 3, 4). Specifically, Broughton

claims Continuum’s disclosure and authorization form contained the following

deficiencies: (1) it did not inform job applicants that a consumer reporting agency

would be compiling their consumer report information; (2) it failed to disclose that

the consumer report was being used for employment purposes; and (3) it contained

an impermissible liability waiver purporting to release Continuum and its agents and

any entity providing information included in the investigation into the applicant’s

background. (Doc. 1-3; Doc. 40, p. 2). Continuum denies these allegations and

denies it committed any FCRA violations. (Doc. 40, p. 2).

        On May 5, 2020, the parties attended a mediation and were able to reach a

settlement in principal. (Doc. 40, pp. 2-3). 2 The parties thereafter executed a

Settlement Agreement (Doc. 24-1) and filed a Second Amended Joint Motion for

Preliminary Approval of Settlement and Notices to Settlement Class (Doc. 40),



2
  After the mediator filed his report indicating the action settled, the Court administratively closed
the file and dismissed the action without prejudice. (Docs. 20, 21). The parties then filed a Joint
Motion to Open Case for Preliminary Approval of Settlement and Issuance of Notice to Settlement
Class (Doc. 23), and the original Joint Motion for Preliminary Approval of Settlement and Notices
to Settlement Class (Doc. 24). The Court held hearings on February 2, 2021, and again on July 8,
2021, and directed the parties to file amended joint motions. The second amended joint motion is
now before the Court.


                                                  2
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 3 of 20 PageID 231




seeking preliminary approval of the Settlement Agreement so that they may send

notice to the putative class members. (Doc. 40, pp. 2-3). For the reasons that follow,

the Court grants the motion.

I.    Analysis

      Under Rule 23(e), claims, issues, or defenses of a certified class “or a class

proposed to be certified for purposes of settlement” may be settled, voluntarily

dismissed, or compromised only with the court’s approval. Fed. R. Civ. P. 23(e). A

class may be certified solely for the purposes of settlement when a settlement is

reached before “‘a litigated determination of the class certification issue.’” Dukes v.

Air Canada, No. 8:18-cv-2176-EAK-JSS, 2019 WL 8358700, *1 (M.D. Fla. Sept.

6, 2019), report and recommendation adopted, No. 8:18-cv-2176-EAK-JSS, 2019

WL 8358712 (M.D. Fla. Sept. 26, 2019) (quoting Borcea v. Carnival Corp., 238

F.R.D. 664, 671 (S.D. Fla. 2006)). When making the discretionary decision whether

to certify a class under Rule 23, courts should give weight to the parties’ agreement

to settle a class-action case “‘because they and their counsel are in unique positions

to assess the potential risks.’” Id. (quoting Pierre-Val v. Buccaneers Ltd. P’ship,

8:14-cv-01182-CEH, 2015 WL 3776918, *1 (M.D. Fla. June 17, 2015)).

      Notwithstanding the parties’ consent to certification of a settlement class, a

court must independently determine whether the case meets the requirements for




                                          3
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 4 of 20 PageID 232




class certification under Rule 23. Id. at *3. And Broughton shoulders the burden of

satisfying Rule 23’s requirements. Id.

      A.     The settlement agreement

      To approve a settlement, a court must find that it “‘is fair, adequate and

reasonable and is not the product of collusion between the parties.’” Greco v. Ginn

Dev. Co., LLC, 635 F. App’x 628, 632 (11th Cir. 2015) (quoting Cotton v. Hinton,

559 F.2d 1326, 1330 (5th Cir. 1977)). In the class certification arena, a court should

consider the following factors:

             “(1) the likelihood of success at trial; (2) the range of possible
             recovery; (3) the point on or below the range of possible
             recovery at which a settlement is fair, adequate and reasonable;
             (4) the complexity, expense and duration of litigation; (5) the
             substance and amount of opposition to the settlement; and (6)
             the stage of proceedings at which the settlement was
             achieved.”

Id. (quoting Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984)). “But a

district court may also rely upon the judgment of experienced counsel for the parties.

Cotton, 559 F.2d at 1330. Indeed, absent fraud, collusion, or the like, the district

court “‘should be hesitant to substitute its own judgment for that of counsel.’” Id.

(quoting Cotton, 559 F.2d at 1330).

      Fraud or collusion

      In this matter, the Settlement Agreement is not the product of fraud or

collusion. Indeed, the parties have litigated this action for months and the mediation

was lengthy. (Doc. 40, pp. 7-8). The proposed settlement was reached after arm’s

                                             4
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 5 of 20 PageID 233




length negotiations by experienced attorneys and with the assistance of a seasoned

mediator. (Doc. 40, pp. 7-8). The use of a mediator and the arm’s length nature of

the negotiations militates against any suggestion of fraud or collusion. Hanley v.

Tampa Bay Sports & Entm’t LLC, No. 8:19-cv-00550-CEH-CPT, 2020 WL

2517766, *3 (M.D. Fla. Apr. 23, 2020) (citation omitted).

      Likelihood of success at trial

      Broughton’s likelihood of success at trial—which is the most important

factor—weighs in favor of approval of the Settlement Agreement. See Hanley, 2020

WL 2517766 at *4 (citing Figueroa v. Sharper Image Corp., 517 F. Supp. 2d 1292,

1323 (S.D. Fla. 2007). Continuum intends to vigorously defend this action absent a

settlement and Broughton faces legal challenges not only to the merits of the action

but also to certification of the class as well as the possibility of an appeal. (Doc. 40,

pp. 10-11). The uncertainty of prevailing in this case weighs in favor of Broughton

and putative class members settling this action pursuant to the Settlement

Agreement. See Dukes, 2019 WL 8358700 at *2.

      Range of possible recovery; and the point on or below the range of
      possible recovery at which settlement is fair, adequate, and reasonable

      The second and third factors are easily combinable. Hanley, 2020 WL

2517766 at *4. The range of possible recovery spans from a finding of no liability

to a finding of liability with varying amounts of monetary damages awarded. Id.

(citing Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 692 (S.D. Fla.


                                           5
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 6 of 20 PageID 234




2014)). Here, the parties agree that under 15 U.S.C. § 1681n(a)(1)(A)(2)-(3), each

putative class member may recover statutory damages of $100.00 to $1,000.00,

punitive damages, and attorney’s fees and costs. (Doc. 28, p. 12). But to recover,

Broughton must establish willful noncompliance under 15 U.S.C. 1681n(a)—

negligent non-compliance is not sufficient. (Doc. 40, p. 12). Further, an award of

damages is left to the discretion of the jury, which may return an award of no

damages. (Doc. 40, p. 12).

      Before deciding to settle, Broughton obtained sufficient discovery to make a

well-informed decision to settle this matter on behalf of himself and the class. (Doc.

40, pp. 9-10). Further, the parties have analyzed the nationwide body of law

discussing similar FCRA claims. (Doc. 40, p. 10). Under the terms of the Settlement

Agreement, the parties agree to a gross settlement of $220,000.00 to resolve the

claims. (Doc. 24-1, ¶ 2.5). The Settlement Agreement provides that $97,392.00 of

the settlement-claim fund will be distributed to class members who applied for

employment between January 17, 2018 through January 17, 2020—602

individuals—and who submit timely and valid claim forms (Doc. 24-1, ¶ 2.5.2; Doc.

40-2, p. 3). If such a class member submits a proper claim form, the class member

will receive $161.78. (Doc. 24-1, ¶¶ 2.5.2, 2.5.3; Doc. 40-2, p. 6). Any unclaimed

funds revert back to Continuum. (Doc. 24-1, ¶ 2.5.4; Doc. 40, pp. 3; 4; Doc. 40-2,

pp. 4, 12).



                                          6
    Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 7 of 20 PageID 235




        The Agreement also provides that $24,348.00 of the settlement-claim fund

will be distributed to those members of who applied for employment between

January 17, 2015, through January 16, 3 2018—538 individuals—and who submit

timely and valid claim forms with any unclaimed funds reverting back to

Continuum. (Doc. 24-1, ¶¶ 2.5.2, 2.5.3, 2.5.4; Doc. 40-2, p. 11). 4 If such a class

member submits a proper claim form, the class member will receive $45.25. (Doc.

24-1, ¶ 2.5.2; Doc. 40-1, p. 3; Doc. 40-2, pp. 10, 17). “A settlement can be satisfying

even if it amounts to a hundredth or even a thousandth of a single percent of the

potential recovery.” Hanley, 2020 WL 2517766 at *4 (citing Behrens v. Wometco

Enterprises, Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988)). The Court finds the

recovery amounts in the Settlement Agreement are within the range of

reasonableness.

        If approved by the Court, the parties agree to disburse from the settlement-

claim fund attorneys’ fees not to exceed $73,260.00, mediation costs, and payment

to the Settlement Administrator of no more than $20,000.00. (Doc. 40, p. 3). Under



3
  In the Agreement, the parties defined one subclass as members who applied for employment
between “January 17, 2015, through January 17, 2018” and a second subclass as members who
applied for employment between “January 17, 2018 through January 17, 2020.” There is a
“scrivener’s error” of a one-day overlap—January 17, 2018. The Court corrected this error by
changing the first subclass dates to end on January 16, 2018. See also p. 12.
4
  The parties clarified in the notice and claim form that the settlement payments are for a sum
certain and not a “pro rata” share as originally described in the settlement agreement. (Compare
Doc. 24-1, ¶ 2.5.2, with Doc. 40-1, pp. 2, 3; Doc. 40-2, pp. 2, 6, 10, 14).


                                               7
    Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 8 of 20 PageID 236




15 U.S.C. § 1681(n)(a), a consumer is entitled to costs and reasonable attorneys’

fees. Based on the representations in the joint motion and on review, the Court finds

these terms fair, adequate, and reasonable.

        In addition, if approved by the Court, Broughton will receive $5,000.00 as

consideration for his agreement to execute a general release and a Supplemental

Settlement Agreement.5 (Doc. 24-1, pp. 29-35; Doc. 24-2, ¶ 2.5.1; Doc. 40, p. 3;

Doc. 40-2, pp. 6, 8, 12, 14). This agreement would “fully and conclusively resolve

and settle all matters and claims Broughton could assert against Defendant and the

Released Parties. . ..” (Doc. 24-1, p. 29). The Court finds this provision fair,

adequate, and reasonable.

        Complexity, expense, and duration of litigation

        As discussed above, both parties would vigorously advocate for their

respective positions on both legal and factual matters, which would entail extensive

motion practice and then a likely trial. (Doc. 40, pp. 8-9). Plus, the parties would

incur expenses for certification of the class and a possible appeal of that ruling. (Doc.



5
   While the Eleventh Circuit held incentive or service awards that compensate a class
representative solely for his time and for bringing a lawsuit unlawful, the facts of the instant case
differ. See Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1260 (11th Cir. 2020) (“the type of
incentive award that the district court approved here—one that compensates a class representative
for his time and rewards him for bringing a lawsuit” while commonplace is unlawful). While the
settlement agreement contains references to a “service award,” in the second amended motion and
notice, the parties clarified that Broughton is receiving additional compensation for executing a
supplemental agreement, which contains a much broader release of claims. (Doc. 24-1, pp. 29-35;
Doc. 24-2, ¶ 2.5.1; Doc. 40, p. 3; Doc. 40-2, pp. 6, 8, 12, 14).


                                                 8
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 9 of 20 PageID 237




40, pp. 8-9). The parties have evaluated the strengths and weaknesses of their

positions and find the proposed settlement would save considerable time and

resources that would otherwise have been spent on litigation. (Doc. 40, p. 9). See

Fresco v. Auto Data Direct, Inc., No. 03-61063-civ-Martinez, 2007 WL 2330895,

*6 (S.D. Fla. May 14, 2007) (“Were this matter to continue, numerous, complex

issues of law would have to be resolved at the cost of considerable time and expense

to the parties and the Court.”). Thus, the complex issues, potential duration of

litigation, and the avoidance of significant litigation expense weigh in favor of

preliminarily approving the Settlement Agreement.

      Substance and amount of opposition to settlement

      At this stage of the litigation, the substance and amount of opposition to the

settlement is unknown because notice of the Settlement Agreement has not been

provided to putative class members. See Dukes, 2019 WL 8358700 at *1 (“the

amount of opposition to the Agreement is not applicable because notice of the

Agreement has not yet been provided to the Settlement Class members.”). The

parties anticipate the settlement will receive broad support from the putative class

members. (Doc. 40, p. 14). The parties speculate few members of the class would be




                                         9
Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 10 of 20 PageID 238




inclined to pursue their individual claims based on the relatively small amount of

each individual claim. (Doc. 40, p. 14).

      Stage of proceedings at which settlement was achieved

      “‘The stage of the proceedings at which settlement is achieved is evaluated to

ensure that plaintiffs had access to sufficient information to adequately evaluate the

merits of the case and weigh the benefits of settlement against further litigation.’”

Hanley, 2020 WL 2517766 at *5 (internal quotations omitted) (quoting Saccoccio v.

JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 694 (S.D. Fla. 2014)). But early

settlements are still favored to prevent the need for vast formal discovery. Id.

      While the parties settled relatively early in this litigation, they did so with the

benefit of discovery, formal mediation, and negotiations between counsel. (Docs. 1,

20). This factor weighs in favor of the Settlement Agreement.

      Based on the representations of the parties and the terms of the Settlement

Agreement and the Supplemental Settlement Agreement, all factors together weigh

in favor of the Court approving the terms of the settlement.

      B.     Conditional class certification

      Before addressing each requirement of Rule 23, the Court must first address

the issues of standing, class definition, and ascertainability. For standing, a court

must determine whether the named class representative has Article III standing to

raise each class claim. Veal v. Crown Auto Dealerships, Inc., 236 F.R.D. 572, 577



                                           10
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 11 of 20 PageID 239




(M.D. Fla. 2006) (citing Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1279

(11th Cir. 2000)). “The three requirements for Article III standing are familiar: the

plaintiff must allege that he suffered an ‘injury in fact’ that is ‘concrete and

particularized’ and ‘actual or imminent’; that injury must be ‘fairly traceable to the

challenged action of the defendant’; and it must be ‘likely ... that the injury will be

redressed by a favorable decision.’” Cordoba v. DIRECTV, LLC, 942 F.3d 1259,

1268 (11th Cir. 2019) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561

(1992)). A plaintiff bears the burden of establishing standing. Id. In the instant case,

Broughton alleges that Continuum willfully invaded the class members’ right to

privacy by obtaining and illegally disseminating their consumer reports. (Doc. 1,

¶¶ 46-54). The Court finds Broughton has satisfied the standing requirement.

      Traditionally, courts have considered both the class definition and

ascertainability as one inquiry. Cherry v. Dometic Corp., 986 F.3d 1296, 1302 (11th

Cir. 2021). A class must be adequately defined so that putative class members are

readily ascertainable. Id. Here, Broughton defines the class as follows:

             All natural persons residing in the United States (including all
             territories and other political subdivisions of the United States)
             for whom Continuum HR procured a consumer report for
             employment purposes using the same or substantially similar
             FCRA consent form as provided by Continuum HR to Plaintiff
             from January 17, 2015, until the date of settlement
             approval(the “Settlement Class”) - a class of approximately
             1,140 people, with approximately 602 individuals in the two-
             year statute of limitations period preceding the date the
             Plaintiff filed the Complaint (“Two Year Class”) and
             approximately 538 individuals in the three to five-year statute

                                            11
    Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 12 of 20 PageID 240




                of limitations period preceding the date the Plaintiff filed the
                Complaint (“Three Year Class”).

(Doc. 40, p. 3; Doc. 24-2, p. 2). 6 To clarify who the members of each sub-class are,

the parties will send separate notices and claim forms to each class. Further, in the

notice, the parties clearly define the “Two Year Class” as individuals who applied

for employment between January 17, 2018 through January 17, 2020 (Doc. 40-2, p.

3), and the “Three Year Class” as individual who applied for employment between

January 17, 2015 through January 16, 7 2018 (Doc. 40-2, p. 11). Broughton claims

and Continuum confirms that the putative class definition is limited to applicants

who were provided the same or substantially similar forms that Broughton received.

(Doc. 40, pp. 16-17).

         Given the contours of the two sub-classes, which taken together are intended

to comprise the entire class, the Court will preliminarily certify a class comprised of

people who applied for employment between January 17, 2015, and January 17,

2020. As so modified, the class is defined as:

                All natural persons residing in the United States (including all
                territories and other political subdivisions of the United States)
                for whom Continuum HR procured a consumer report for
                employment purposes using the same or substantially similar
                FCRA consent form as provided by Continuum HR to Plaintiff
                from January 17, 2015 to January 17, 2020 (the “Settlement
                Class”) - a class of approximately 1,140 people, with

6
  The Court notes the class definition was modified from the language found in the Complaint.
(See Doc. 1, ¶¶ 6, 7).
7
    See supra note 3.


                                               12
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 13 of 20 PageID 241




             approximately 602 individuals in the two-year statute of
             limitations period preceding the date the Plaintiff filed the
             Complaint (“Two Year Class”) and approximately 538
             individuals in the three to five-year statute of limitations period
             preceding the date the Plaintiff filed the Complaint (“Three
             Year Class”).

The Court finds the modified class definition is adequately defined and membership

is reasonably ascertainable.

      Rule 23 provides a legal roadmap for courts to follow when determining

whether to certify a class. Valley Drug Co., 350 F.3d at 1187. Pursuant to Rule 23(a),

a plaintiff must establish:

      (1)    the class is so numerous that joinder of all members is impracticable;
      (2)    there are questions of law or fact common to the class;
      (3)    the claims or defenses of the representative parties are typical of the
             claims or defenses of the class; and
      (4)    the representative parties will fairly and adequately protect the
             interests of the class.

Fed. R. Civ. P. 23(a). Once these requirements are met, then the plaintiff must satisfy

one of the requirements of Rule 23(b). Id. at 1188.

      Beginning with numerosity, a class must be “so numerous that joinder of all

members is impractical.” Fed. R. Civ. P. 23(a)(1). While the numerosity showing is

generally a low hurdle, the mere allegation of numerosity is insufficient. Vega v. T-

Mobile USA, Inc., 564 F.3d 1256, 1267 (11th Cir. 2009). A plaintiff need not show

the precise number of members for a putative class and there is no fixed number, but

generally less than twenty-one is inadequate and more than forty is adequate. Cox v.

Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986). In this matter, there


                                             13
Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 14 of 20 PageID 242




are over 1,000 class members—far above the minimum requirement—making

joinder impracticable. (Doc. 40, p. 17). Thus, the proposed class is sufficiently

numerous.

      Commonality requires the plaintiff to demonstrate that there are some factual

or legal theories that are susceptible to class-wide proof. Williams v. Mohawk Indus.,

Inc., 568 F.3d 1350, 1355 (11th Cir. 2009). Broughton represents he and the putative

class members were victims of a common practice by Continuum of obtaining

consumer reports in violation of the FCRA. (Doc. 40, p. 18). Consequently, the

resolution of issues concerning his claim will resolve issues common to the class.

      Next, to satisfy the typicality requirement under Rule 23(a)(3): “the claims or

defenses of the representative parties [must be] typical of the claims or defenses of

the class.” Fed. R. Civ. P. 23(a)(3). In other words, “‘[a] class representative must

possess the same interest and suffer the same injury as the class members in order to

be typical under Rule 23(a)(3).’” Williams v. Mohawk Indus., Inc., 568 F.3d at 1357

(quoting Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001)). As long as there

is a strong similarity of legal theory, the typicality requirement will be satisfied

despite substantial factual differences. Id. (citation omitted). Here, Broughton and

the class members’ claims are based on substantially similar if not identical facts and

are grounded in the same legal theories. (Doc. 40, pp. 18-19). Thus, the typicality

requirement is met.



                                          14
Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 15 of 20 PageID 243




      Finally, Rule 23(a)(4) requires a finding that “the representative parties will

fairly and adequately protect the interests of the class.” This requirement

encompasses two separate inquiries: “(1) whether any substantial conflicts of interest

exist between the representatives and the class; and (2) whether the representatives

will adequately prosecute the action.” Valley Drug Co., 350 F.3d at 1189. If a

substantial conflict exists, class certification is inappropriate, but minor conflicts

alone will not defeat certification. Id. There is no apparent adversity between

Broughton and any putative class members and the conduct of this action to date

demonstrates that it will be adequately prosecuted as a class action.

      Having satisfied Rule 23(a)’s requirements, the Court turns to the Rule

23(b)(3) requirements. To maintain a class under Rule 23(b)(3), Broughton must

demonstrate: (1) “questions of law or fact common to class members predominate

over any questions affecting only individual members;” and (2) “a class action is

superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3); see also Vega, 564 F.3d at 1277. “Common

issues of fact and law predominate if they have a direct impact on every class

member’s effort to establish liability and on every class member’s entitlement to

injunctive and monetary relief.” Williams, 568 F.3d at 1357 (citation and quotations

omitted). And with respect to superiority, courts consider factors such as “the class

members’ interests in individually controlling the prosecution or defense of separate



                                         15
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 16 of 20 PageID 244




actions; the extent and nature of any litigation concerning the controversy already

begun by or against class members; the desirability or undesirability of concentrating

the litigation of the claims in the particular forum; and the likely difficulties in

managing a class action.” Fed. R. Civ. P. 23(b)(3)(A)-(D).

      Given the common course of conduct at issue, the Court finds the common

issues of fact and law predominate, and have a direct impact on every class member’s

effort to establish liability and monetary relief. Furthermore, based on the potential

numbers of putative class members, the small amount of possible recovery, and the

similarity of facts and legal theories, there is no strong interest in bringing individual

claims and a class action is superior to other available methods to fairly and

efficiently adjudicate the overall controversy. Finally, there is no indication that

putative class members have brought other actions. Thus, Broughton has satisfied

all applicable Rule 23(a) and (b) requirements.

      Lastly, after review of the requirements for class counsel under Rule 23(g)(1),

the Court finds attorney Marc Reed Edelman of Morgan & Morgan, PA meets the

requirements for appointment, see Rule 23(c)(1)(B), and also finds Ted Broughton

should be appointed as the class representative.

      C.     Notice and claim form

      Rule 23(e) governs notice to the class and requires the court to “direct notice

in a reasonable manner to all class members who would be bound by the proposal.”



                                           16
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 17 of 20 PageID 245




For classes certified under Rule 23(b)(3) or Rule 23(e)(1) (classes to be certified for

settlement purposes), “the court must direct to class members the best notice that is

practicable under the circumstances, including individual notice to all members who

can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Notice may

be sent by United States mail, electronic means, or other appropriate means. Id. And

the notice must “clearly and concisely state in plain, easily understood language” the

following:

                    (i) the nature of the action;

                    (ii) the definition of the class certified;

                    (iii) the class claims, issues, or defenses;

                    (iv) that a class member may enter an appearance
                    through an attorney if the member so desires;

                    (v) that the court will exclude from the class any
                    member who requests exclusion;

                    (vi) the time and manner for requesting exclusion; and

                    (vii) the binding effect of a class judgment on members
                    under Rule 23(c)(3).

Fed. R. Civ. P. 23(c)(2)(B)(i)-(vii).

      The parties agree to send separate notices and claim forms to each sub-class,

which are divided by when the putative class member applied for employment.

These notices are attached as Exhibit 2 to the second amended joint motion and will

be sent by first class mail to the last known address of class members in Continuum’s

records or obtained by the third-party Settlement Administrator. (Doc. 40, p. 21).


                                             17
Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 18 of 20 PageID 246




Reasonable efforts will be made to locate members whose notices are returned

undelivered and to re-send the notices to these people when possible. (Doc. 40, p.

21). The proposed forms of the notice contains all of the requirements of Rule

23(c)(2)(B)(i)-(vii), including the nature of the action, the definition of the

settlement class, the claims and defenses, information regarding the right to retain

an attorney, the right to request exclusion from the class, the time and matter for

requesting exclusion, and the binding effect of a class judgment. (Doc. 40-2). In

addition, the Notices include a website address and contact information for both the

settlement administrator and class counsel for class members to obtain more

information. (Doc. 40-2, pp. 8, 16). This proposed method of providing notice is

reasonable.

      Separate claim forms will be sent to the members of each sub-class and are

also attached to the second amended joint motion. (Doc. 40-1, pp. 2-3). The claim

forms contain simple language and require limited information, such as name,

address, and phone number. The Court approves the claim form.

      D.      Final confirmation schedule

      The Court finds the parties’ proposed confirmation schedule (Doc. 40, p. 23)

appropriate as modified and set forth below:

       Settlement Administrator        mails Within 14 days of Preliminary
       notice (Notice Date)                  Approval Order
       Deadline for Objections               60 days after Notice is mailed by
                                             Settlement Administrator

                                        18
 Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 19 of 20 PageID 247




       Deadline for Opt-Outs (Exclusion 60 days after Notice is mailed by
       Requests)                            Settlement Administrator
       Deadline for Filing Claim            60 days after Notice is mailed by
                                            Settlement Administrator
       Certification     by      Settlement 30 days before Fairness/Final
       Administrator of compliance with Approval Hearing
       Notice provisions
       Deadline for Motion for Final 28 days before the Fairness/Final
       Approval of Class Action, and for Approval Hearing
       Fees, and Costs
       Fairness/Final Approval Hearing      To be set at least 125 days after
                                            Preliminary Approval Order

      Lastly, in the Settlement Agreement, the parties seek entry of a final judgment:

“reserving to the Court continuing and exclusive jurisdiction over the parties with

respect to the settlement and the Final Judgment.” (Doc. 24-1, p. 22). The Court

finds that a retention of jurisdiction would be appropriate, with the length of time to

be determined upon disposition of the motion for final approval.

II.   Conclusion

      The Court finds the Settlement Agreement represents a fair and reasonable

resolution of this action. Accordingly, the Court preliminary approves the Settlement

Agreement. The Court also finds Broughton has satisfied all of the requirements for

class certification and as a result, the Court finds the settlement class, as defined

herein, is conditionally certified for settlement purposes. All notices and other




                                          19
    Case 2:20-cv-00041-NPM Document 41 Filed 07/27/21 Page 20 of 20 PageID 248




information for the class members (e.g. the website) must define the class in the

same manner as the Court has preliminarily approved. 8

        Accordingly, the Second Amended Joint Motion for Preliminary Approval of

Settlement and Notices to Settlement Class (Doc. 40) is GRANTED; the Settlement

Agreement is preliminarily approved; the class as defined herein is conditionally

certified; attorney Marc Reed Edelman is appointed as class counsel and Plaintiff

Ted Broughton is appointed as class representative; the Notices (Doc. 40-2) and

Claim Forms (Doc. 40-1) are approved; and the final confirmation schedule set forth

in this Order is approved. The Court will set the fairness hearing by separate notice.

        ORDERED in Fort Myers, Florida on July 27, 2021.




8
  For example, the following language in the first paragraph of both Notices must deleted:
“through the date of the Preliminary Approval Order;” and substituted with “and January 17,
2020,” (Doc. 40-2, pp. 2, 10), and the Three Year Class Notice must also modify the definition of
this sub-class to “between January 17, 2015-January 16, 2018 (Three Year Class) (Doc. 40-2, p.
11). These same changes must be made throughout all of the documents that are either sent to or
accessible by the class.


                                               20
